                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LOGAN CHENEY,

              Petitioner,

v.                                                     No. CV 18-385 KG/CG

BETTY JUDD,

              Respondent.

         ORDER GRANTING LEAVE TO PROCEED UNDER 28 U.S.C. § 1915

       THIS MATTER is before the Court on Petitioner’s Application to Proceed in

District Court Without Prepaying Fees or Costs, (Doc. 2), filed April 25, 2018. The Court,

having reviewed the Motion, finds the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the Petitioner’s Application to Proceed in

District Court Without Prepaying Fees or Costs, (Doc. 2), is hereby GRANTED, and

Petitioner may proceed without prepayment of costs or other fees or the necessity of

giving security therefor.

       IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
